Citation Nr: 1421559	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-32 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a right knee injury with torn meniscus, status post arthroscopy times two.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee with limitation of motion prior to September 8, 2011, and in excess of 30 percent from September 8, 2011, forward.

3.  Entitlement to service connection for a left knee disability, to include as secondary to his service-connected right knee disability.
 
4.  Entitlement to service connection for a lumbar spine disability, to include as secondary to his service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and [redacted]


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran appeared at a Travel Board hearing with the undersigned in April 2011.  A transcript is of record.

Subsequently, the case was remanded in May 2011 for further development.  A review of the record shows that updated VA treatment records have been associated with the file, the Veteran was examined in September 2011, and the claim was readjudicated in a September 2012 Supplemental Statement of the Case.  However, there is no indication that the RO attempted to help the Veteran obtain a nexus opinion with regard to the left knee and back claims.  As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue only with regard to the increased rating claims for the Veteran's right knee conditions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue(s) of entitlement to service connection for left knee and lumbar spine disabilities, to include as secondary to the Veteran's service-connected right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's right knee disability has been manifested by degenerative arthritis, by x-ray, with flexion that is limited to a noncompensable degree, with moderate lateral instability or recurrent subluxation, without ankylosis, without malunion or nonunion of the tibia and finial, and without dislocation of semilunar cartilage.  The Veteran's extension was limited by 25 degrees as of September 8, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 percent for residuals of a right knee injury with torn meniscus, status post arthroscopy times two, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.50, 4.59, 4.71a, Diagnostic Code 5257 (2013).

2.  The criteria for entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee with limitation of motion prior to September 8, 2011, and in excess of 30 percent from September 8, 2011, forward, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.50, 4.59, 4.71a, Diagnostic Code 5260 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Increased Rating Claims

The Veteran is seeking an increased rating for his service-connected right knee conditions.  When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's residuals of a right knee injury with torn meniscus, status post arthroscopy times two, has been rated as 20 percent disabling under Diagnostic Code 5257 from April 1997, with a temporary 100 percent rating effective July 10, 1998, and the resumption of a 20 percent rating effective September 1, 1998.  

Diagnostic Code 5257 rates on the basis of lateral instability and recurrent subluxation.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.  

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The Veteran's degenerative joint disease of the right knee with limitation of motion has been rated as 10 percent disabling under Diagnostic Code 5260 prior to September 8, 2011, and 30 percent from September 8, 2011, forward.

Under Diagnostic Code 5260 a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Therefore, the Veteran is in receipt of the maximum scheduler rating under Diagnostic Code 5260 from September 8, 2011, forward.  

The Veteran's knee disabilities may also be rated under various other diagnostic codes, including Diagnostic Code 5003, which concerns evaluation as degenerative arthritis established by X-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Codes 5256, 5258, 5259, 5261, 5262, and 5263 are also applicable to rating the knee and leg.  See 38 C.F.R. § 4.71a. 

The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Moreover, the VA General Counsel has issued separate precedential opinions holding that a veteran also may be assigned separate ratings for arthritis with limitation of motion under DC 5260 or 5261 and for instability under DC 5257 or 5259.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Turning to the evidence of record, at the July 2008 VA joint examination, locking episodes, inflammation, effusions, episodes of dislocation or subluxation, incoordination, weakness, instability, deformity, and ankylosis of the Veteran's right knee were not found.  However, the examiner did document giving way, pain, stiffness, decreased speed of joint motion, crepitus, and tenderness of the Veteran's right knee.  The Veteran reported an intermittent, but frequent, use of a cane.  His gait was antalgic, but there was no other evidence of abnormal weight bearing.  X-rays showed mild to moderate osteoarthritic changes bilaterally with joint space narrowing.  

The Veteran demonstrated right flexion from 0 to 100 degrees and normal extension.  There was no additional limitation of motion upon repetitive testing.  The Veteran reported increased pain with prolonged standing or walking.  The examiner found mild to moderate effects on the Veteran's usual daily activities due to his knee conditions.  The Veteran indicated that he retired in 1992 due to a psychiatric problem.

In his September 2009 VA Form 9, the Veteran reported falling frequently due to his knee condition.  

At an October 2009 VA joint examination, the Veteran also reported frequent falls.  The examiner noted instability of the right knee, but indicated that episodes of dislocation or subluxation occurred less than monthly.  The Veteran also reported pain, stiffness, weakness, and incoordination of his right knee.  Moreover, the Veteran reported flare-ups of his knee condition every three to four months; the flare-ups were described as severe and lasting three to seven days in duration.  The Veteran stated he has difficulty standing for prolonged periods of time and has to use assistive devices.  He specifically indicated he used his scooter due to hip and back pain.  The Veteran had an antalgic gait, but there was no other evidence of abnormal weight bearing.  

The Veteran demonstrated right knee flexion from 5 to 110 degrees; the Veteran's extension was therefore noted as limited by 5 degrees.  There was additional limitation of motion upon repetitive testing due to pain, with the Veteran's right knee flexion limited to 95 degrees.  The effect of his right knee disability on his usual daily activities was moderate to severe.  He indicated that he retired due to medical problems, with no specific reference to his right knee.

In July 2010, the Veteran was afforded another VA joint examination.  The examiner noted mild to moderate instability and pain in the right knee.  There was no indication of giving way, stiffness, weakness, or incoordination.  Effusions, locking episodes, and ankylosis were also not found.  The Veteran reported that weight bearing was extremely painful on his left side, not the right.  

The Veteran demonstrated right knee flexion from 0 to 100 degrees and normal right knee extension.  The examiner noted the Veteran's right knee condition had mild to moderate effects on his daily activities.  Moreover, the examiner indicated the Veteran's right knee disability would have moderate to severe effects on his ability to perform physical employment due to pain and limited mobility, but would only have a mild impact on sedentary employment due to pain.  The Veteran reported that he retired in 1992 due to a physical medical problem.    

VA treatment notes from 2006 through 2011 reflect the Veteran's treatment for his right knee.  For example, in a March 2008 VA treatment record concerning surgery to the Veteran's wrist, the Veteran's fall risk assessment showed that he did not have unsteady gait, dizziness, or imbalance.  The Veteran also denied the use of an assistive device and having problems with everyday activities or walking.  Also, a September 2008 x-ray showed minimal degenerative change of the right knee with no fracture or dislocation noted.  Finally, a May 2011 record noted the Veteran had no falls in the last three months.  However, the record reflects the Veteran was provided an electronic wheelchair to aid in his mobility; the record explicitly states the wheelchair was provided as a result of his back and hip pain.  

In compliance with the May 2011 Board remand directives, the Veteran was afforded another VA joint examination in September 2011.  The Veteran reported difficulty walking more than a few steps.  He stated he began using a motorized wheelchair in approximately 2006 due "primarily" to his knee pain.  The examiner noted the Veteran's report of right knee instability, pain, stiffness, weakness, incoordination, and decreased speed of the joint.  There was no effusion or locking episodes noted.  Upon physical examination, the examiner found crepitus and tenderness of the right knee, with no findings of instability.  However, the examiner noted that laxity tests were "somewhat difficult to interpret" because the Veteran was in severe pain and the examiner could not apply full pressure to the knee.  The examiner explained that the Veteran was "severely limited in general knee function."  Furthermore, the Veteran demonstrated flexion of 0 to 80 degrees with extension limited by 25 degrees.  There was no additional limitation of motion upon repetitive testing, and there was no joint ankylosis.  

After fully considering the lay and medical evidence regarding right knee instability, the reported symptomatology noted above suggests some degree of instability in the knee, but does not show that the instability was severe during the appeal period.  The Veteran reported falling, but the July 2008 examination report did not note any episodes of dislocation or subluxation.  The October 2009 examination report also indicated the Veteran fell less than one time per month, and the July 2010 examiner also described the Veteran's instability as mild to moderate.  Moreover, while the Veteran's mobility is clearly limited, the medical evidence of record, as well as some statements by the Veteran himself, indicate that the use of the motorized wheelchair was prompted by hip and back pain, not by right knee instability.  

Although the September 2011 examiner indicated the Veteran's laxity tests were "difficult to interpret," there was no indication that the tests were deficient in any way.  Instead, the examiner supplemented his statement by identifying the general functional impairment of the Veteran's right knee and explicitly documenting the Veteran's report of frequent falls, which is competent lay evidence that can be considered by the Board.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As such, the Board finds the September 2011 examination is adequate while still acknowledging that the Veteran has a painful right knee condition.  However, Diagnostic Code 5257 contemplates knee instability, which has been shown to be moderate by the medical evidence and statements made by the Veteran himself.  Therefore, the Board finds that a preponderance of the evidence is against a disability rating in excess of 20 percent for the Veteran's residuals of a right knee injury with torn meniscus, status post arthroscopy times two, under Diagnostic Code 5257.

Turning to the Veteran's limitation of motion of the right knee under Diagnostic Code 5260, the Veteran's flexion has not been limited to a compensable degree throughout the appeal period.  However, the Veteran's right knee extension was limited to 25 degrees at the VA examination on September 4, 2011, which corresponds to the 30 percent rating assigned under Diagnostic Code 5261.  

An evaluation in excess of the currently assigned 10 percent rating prior to September 4, 2011 and 30 percent rating thereafter due to functional loss is not warranted in this case.  As noted, range of motion testing prior to the September 2011 VA examination did not result in compensable ratings.  However, the October 2009 documented additional limitation of motion upon repetitive testing, with the Veteran's right knee flexion being reduced from 110 degrees to 95 degrees.  Therefore, the Veteran's 10 percent rating prior to September 4, 2011 already contemplates his reported painful motion.  After September 4, 2011, the evidence does not support a rating in excess of 30 percent for functional loss as the Veteran's flexion remained limited to a noncompensable degree.  Moreover, the Veteran's symptoms of stiffness and weakness are contemplated in the currently assigned 30 percent rating.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 202.   

Therefore, the preponderance of the evidence is against a rating in excess of 10 percent for degenerative joint disease of the right knee with limitation of motion prior to September 8, 2011, and in excess of 30 percent from September 8, 2011, forward.  

With regard to Diagnostic Codes 5256 and 5262, the evidence of record contains no indication of ankylosis of the knee or impairment of the tibia and fibula.  Similarly, the evidence does not show the removal of the Veteran's semilunar cartilage, episodes of locking or effusion, or a finding of genu recurvatum.  Therefore, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not applicable in this case.  The Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's right knee conditions.  See Schafrath, 1 Vet. App. at 595.  

Consequently, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims for his right knee.  The benefit-of-the-doubt doctrine does not apply, and both right knee rating claims must be denied on a schedular basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Moreover, the Board has determined that an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised in this case.  The Veteran first indicated that he retired in 1992 due to psychiatric problems.  Although he subsequently stated a physical condition prompted his retirement, the July 2010 examiner specifically found the Veteran only to be severely limited in terms of more physically demanding activities, with only mild limitations noted for sedentary employment.  As such, the record does not indicate that the Veteran is unemployable, and the Board concludes that no further consideration of TDIU is warranted.  Id.

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right knee conditions.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology as found at 38 C.F.R. § 4.71a and applied with consideration of  38 C.F.R. § 4.40, § 4.45, and § 4.59.  These symptoms include limitation of motion, pain, instability, incoordination, and weakness.  There has been no unusual clinical picture presented or any other factor which takes the disability outside the usual rating criteria.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted as to the issues on appeal. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a June 2008 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, SSA records, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in April 2011.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to a rating in excess of 20 percent for residuals of a right knee injury with torn meniscus, status post arthroscopy times two, is denied. 

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee with limitation of motion prior to September 8, 2011, and in excess of 30 percent from September 8, 2011, forward, is denied. 


REMAND

As described, the claim was previously remanded to help the Veteran obtain a nexus opinion with regard to his claim for entitlement to service connection for left knee and lumbar spine disabilities on a secondary basis.  Specifically, the Veteran reported in the July 2008 examination that he had a letter from his primary care physician, "Dr. J.S.," relating his left knee and back conditions to his right knee conditions.  He indicated a copy had been forwarded to the RO.  

Unfortunately, a review of the record shows that such a letter has not been associated with the claims file.  Although the RO asked the Veteran to send treatment records for his disabilities in a January 2013 letter, there was no indication that the RO attempted to locate the primary care physician's letter or notified the Veteran that VA was unable to obtain the evidence, as outlined in the May 2011 Board remand directives.  Therefore, the RO must make efforts to obtain the letter from Dr. J.S.  

In this regard, the Veteran is not required to wait for the VA to act on his behalf. The Veteran himself is asked to submit these records in order to expedite his case and/or indicate that he has attempted to obtain these records and that they are not available.

Next, the July 2008 examiner, in addressing the etiology of the Veteran's claimed left knee and lumbar spine disabilities, found the conditions were not as least as likely as not caused by or the result of active service.  However, the examiner did not discuss whether the Veteran's conditions were aggravated by his service-connected right knee conditions.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that would contain the letter from Dr. J.S.  Obtain the records and associate them with the claims file.  

Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).
 
2.   After completing the above development, request that the July 2008 examiner (or suitable substitute) review the claims file and offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee and lumbar spine disabilities were aggravated by his service-connected right knee conditions.  

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

The claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

3.   Then, readjudicate the issues of entitlement to service connection for a left knee disability and a lumbar spine disability.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


